 

THE GREATER CANNABIS COMPANY, INC.

CERTIFICATE OF DESIGNATION OF

SERIES B CONVERTIBLE PREFERRED STOCK

SETTING FORTH THE POWERS, PREFERENCES, RIGHTS QUALIFICATIONS,

LIMITATIONS AND RESTRICTIONS OF SUCH SERIES OF PREFERRED STOCK

 

The Greater Cannabis Company, Inc., (hereinafter called the “Company”) a
corporation organized and existing under Florida Business Corporation Act
(“FBCA”), in accordance with the provisions of Section 607.0602 thereof, DOES
HEREBY CERTIFY:

 

FIRST: These Articles of Amendment were adopted by the Board of Directors on
February 13, 2019 in the manner prescribed by Section 607.1002 of the Florida
Business Corporation Act. Shareholder action was not required.     SECOND: That
pursuant to the authority vested in the Board of Directors of the Company in
accordance with the provisions of the Articles of Incorporation, as amended, of
the Company (the “Articles of Incorporation”), the Board of Directors adopted
the following resolution on February 13, 2019 designating 9,000,000 shares of
the Company’s authorized preferred stock as “Series B Convertible Preferred
Stock”:

 

RESOLVED, that pursuant to the authority vested in the Board of Directors of
this Company in accordance with the provisions of the Articles of Incorporation,
a series of Preferred Stock, having a par value of $0.001 per share, of the
Company be and hereby is created, and that the designation and number of shares
thereof, and the voting and other powers, preferences and relative,
participating, optional or other rights of the shares of such series, and the
qualifications, limitations and restrictions thereof, are as follows:

 

TERMS OF SERIES B CONVERTIBLE PREFERRED STOCK

 

1. Designation and Number of Shares. There shall hereby be created and
established a series of preferred stock of the Company designated as “Series B
Convertible Preferred Stock” (the “Preferred Shares”). The authorized number of
Preferred Shares shall be 9,000,000 shares. Each Preferred Share shall have a
par value of $0.001. Capitalized terms not defined herein shall have the meaning
as set forth below. No dividends shall accrue or be payable with respect to the
Preferred Shares except as set forth below.

 

2. Ranking.

 

(a) Except with respect to any future series of preferred stock of senior rank
to the Preferred Shares in respect of the preferences as to dividends,
distributions and payments upon the liquidation, dissolution and winding up of
the Company (collectively, the “Senior Preferred Stock”) or the Preferred Shares
and any future series of preferred stock of pari passu rank to the Preferred
Shares in respect of the preferences as to dividends, distributions and payments
upon the liquidation, dissolution and winding up of the Company provided same
are issued in accordance with the terms hereof (collectively, the “Parity
Stock”), all shares of capital stock of the Company shall be junior in rank to
all Preferred Shares with respect to the preferences as to dividends,
distributions and payments upon the liquidation, dissolution and winding up of
the Company (collectively, the “Junior Stock”). The rights of all such shares of
capital stock of the Company shall be subject to the rights, powers, preferences
and privileges of the Preferred Shares. In the event of the merger or
consolidation of the Company with or into another corporation, the Preferred
Shares shall maintain their relative rights, powers, designations, privileges
and preferences provided for herein and no such merger or consolidation shall
result inconsistent therewith. For the avoidance of doubt, in no circumstance
will a Preferred Share have any rights subordinate or otherwise inferior to the
rights of shares of Parity Stock or Common Stock (as defined below).

 

 1 

 

 

(b) No Maturity, Sinking Fund, Mandatory Redemption. The Preferred Shares have
no stated maturity and will not be subject to any sinking fund or mandatory
redemption and will remain outstanding indefinitely unless the Holders decide to
convert the Preferred Shares as provided in this Certificate of Designation.

 

3. Conversion.

 

(a) Holder’s Conversion Right. Subject to the provisions of Section 3(e), at any
time or times on or after the Initial Issuance Date, each holder of a Preferred
Share (each, a “Holder” and collectively, the “Holders”) shall be entitled to
convert any whole number of Preferred Shares into validly issued, fully paid and
non-assessable shares of Common Stock in accordance with Section 3(c) at the
Conversion Rate (as defined below).

 

(b) Conversion Rate. The number of validly issued, fully paid and non-assessable
shares of Common Stock issuable upon conversion of each Preferred Share pursuant
to Section 3(a) shall be determined according to the following formula (the
“Conversion Rate”):

 

Conversion Amount
Conversion Price

 

No fractional shares of Common Stock are to be issued upon the conversion of any
Preferred Shares. If the issuance would result in the issuance of a fraction of
a share of Common Stock, the Company shall round such fraction of a share of
Common Stock up to the nearest whole share.

 

(c) Mechanics of Conversion. The conversion of each Preferred Share shall be
conducted in the following manner:

 

(i) Holder’s Conversion. To convert a Preferred Share into validly issued, fully
paid and non-assessable shares of Common Stock on any date (a “Conversion
Date”), a Holder shall deliver (whether via facsimile or otherwise), for receipt
on or prior to 11:59 p.m., New York time, on such date, a copy of an executed
notice of conversion of the share(s) of Preferred Shares subject to such
conversion in the form attached hereto as Exhibit I (the “Conversion Notice”) to
the Company. Within three (3) Trading Days following a conversion of any such
Preferred Shares as aforesaid, such Holder shall surrender to a nationally
recognized overnight delivery service for delivery to the Company the original
certificates representing the share(s) of Preferred Shares (the “Preferred Share
Certificates”) so converted as aforesaid.

 

 2 

 

 

(ii) Company’s Response. On or before the first (1st) Trading Day following the
date of receipt of a Conversion Notice, the Company shall transmit by facsimile
or email transmission which must be confirmed with a facsimile transmission an
acknowledgment of confirmation, in the form attached hereto as Exhibit II, of
receipt of such Conversion Notice to such Holder and the Company’s transfer
agent (the “Transfer Agent”), which confirmation shall constitute an instruction
to the Transfer Agent to process such Conversion Notice in accordance with the
terms herein. On or before the second (2nd) Trading Day following the date of
receipt by the Company of such Conversion Notice, the Company shall (1) provided
that (x) the Transfer Agent is participating in the Depository Trust Company
(“DTC”) Fast Automated Securities Transfer Program and (y) Common Stock shares
to be so issued are otherwise eligible for resale pursuant to Rule 144
promulgated under the Securities Act of 1933, as amended, credit such aggregate
number of shares of Common Stock to which such Holder shall be entitled to such
Holder’s or its designee’s balance account with DTC through its
Deposit/Withdrawal at Custodian system, or (2) if either of the immediately
preceding clauses (x) or (y) are not satisfied, issue and deliver (via reputable
overnight courier) to the address as specified in such Conversion Notice, a
certificate, registered in the name of such Holder or its designee, for the
number of shares of Common Stock to which such Holder shall be entitled. If the
number of Preferred Shares represented by the Preferred Share Certificate(s)
submitted for conversion is greater than the number of Preferred Shares being
converted, then the Company shall if requested by such Holder, as soon as
practicable and in no event later than three (3) Trading Days after receipt of
the Preferred Share Certificate(s) and at its own expense, issue and deliver to
such Holder (or its designee) a new Preferred Share Certificate representing the
number of Preferred Shares not converted.

 

(iii) Record Holder. The Person or Persons entitled to receive the shares of
Common Stock issuable upon a conversion of Preferred Shares shall be treated for
all purposes as the record holder or holders of such shares of Common Stock on
the Conversion Date.

 

(iv) Company’s Failure to Timely Convert. If the Company shall fail, for any
reason or for no reason, to issue to a Holder within three (3) Trading Days
after the Company’s receipt of a Conversion Notice (whether via facsimile or
otherwise) and payment of all applicable transfer agent fees (the “Share
Delivery Deadline”), a certificate for the number of shares of Common Stock to
which such Holder is entitled and register such shares of Common Stock on the
Company’s share register or to credit such Holder’s or its designee’s balance
account with DTC for such number of shares of Common Stock to which such Holder
is entitled upon such Holder’s conversion of any Preferred Shares (as the case
may be) (a “Conversion Failure”), then, in addition to all other remedies
available to such Holder, such Holder, upon written notice to the Company, may
void its Conversion Notice with respect to, and retain or have returned (as the
case may be) any Preferred Shares that have not been converted pursuant to such
Holder’s Conversion Notice, provided that the voiding of a Conversion Notice
shall not affect the Company’s obligations to make any payments which have
accrued prior to the date of such notice pursuant to the terms of this
Certificate of Designations or otherwise. In addition to the foregoing, if
within three (3) Trading Days after the Company’s receipt of a Conversion Notice
(whether via facsimile or otherwise) and payment of all applicable transfer
agent fees, the Company shall fail to issue and deliver a certificate to such
Holder and register such shares of Common Stock on the Company’s share register
or credit such Holder’s or its designee’s balance account with DTC for the
number of shares of Common Stock to which such Holder is entitled upon such
Holder’s conversion hereunder (as the case may be), and if on or after such
third (3rd) Trading Day such Holder (or any other Person in respect, or on
behalf, of such Holder) purchases (in an open market transaction or otherwise)
shares of Common Stock to deliver in satisfaction of a sale by such Holder of
all or any portion of the number of shares of Common Stock, or a sale of a
number of shares of Common Stock equal to all or any portion of the number of
shares of Common Stock, issuable upon such conversion that such Holder so
anticipated receiving from the Company, then, in addition to all other remedies
available to such Holder, the Company shall, within two (2) Business Days after
such Holder’s request, which request shall include reasonable documentation of
all fees, costs and expenses, and in such Holder’s discretion, either (i) pay
cash to such Holder in an amount equal to such Holder’s total purchase price
(including brokerage commissions and other out-of-pocket expenses, if any) for
the shares of Common Stock so purchased (including, without limitation, by any
other Person in respect, or on behalf, of such Holder) (the “Buy-In Price”), at
which point the Company’s obligation to so issue and deliver such certificate or
credit such Holder’s balance account with DTC for the number of shares of Common
Stock to which such Holder is entitled upon such Holder’s conversion hereunder
(as the case may be) (and to issue such shares of Common Stock) shall terminate,
or (ii) promptly honor its obligation to so issue and deliver to such Holder a
certificate or certificates representing such shares of Common Stock or credit
such Holder’s balance account with DTC for the number of shares of Common Stock
to which such Holder is entitled upon such Holder’s conversion hereunder (as the
case may be) and pay cash to such Holder in an amount equal to the excess (if
any) of the Buy-In Price over the product of (A) such number of shares of Common
Stock multiplied by (B) the lowest Closing Sale Price of the Common Stock on any
Trading Day during the period commencing on the date of the applicable
Conversion Notice and ending on the date of such issuance and payment under this
clause (ii). Immediately following the voiding of a Conversion Notice as
aforesaid, the Conversion Price of any Preferred Shares returned or retained by
such Holder for failure to timely convert shall be adjusted to the lesser of (I)
the Conversion Price relating to the voided Conversion Notice and (II) the
lowest Closing Sale Price of the Common Stock during the period beginning on the
Conversion Date and ending on the date such Holder voided the Conversion Notice,
subject to further adjustment as provided in this Certificate of Designations.
In addition to Holder’s other available remedies, the Company shall pay to
Holder, in cash, as partial liquidated damages and not as a penalty, for each
$1,000 of shares of Common Stock (based on the aggregate Conversion Price of the
Preferred Shares for which conversion had been requested, $10 per Trading Day
for each Trading Day following the Share Delivery Deadline and increasing to $20
per Trading Day after the fifth Trading Day until such shares of Common Stock
are delivered and registered. Nothing herein shall limit Holder’s right to
pursue actual damages for the Company failure to timely deliver certificates
representing Common Stock as required hereby and Holder shall have the right to
pursue all remedies available to it at law or in equity including, without
limitation, a decree of specific performance and/or injunctive relief.

 

 3 

 

 

(v) Pro Rata Conversion; Disputes. In the event the Company receives a
Conversion Notice from more than one Holder for the same Conversion Date and the
Company can convert some, but not all, of such Preferred Shares submitted for
conversion, the Company shall convert from each Holder electing to have
Preferred Shares converted on such date a pro rata amount of such Holder’s
Preferred Shares submitted for conversion on such date based on the number of
Preferred Shares submitted for conversion on such date by such Holder relative
to the aggregate number of Preferred Shares submitted for conversion on such
date. In the event of a dispute as to the number of shares of Common Stock
issuable to a Holder in connection with a conversion of Preferred Shares, the
Company shall issue to such Holder the number of shares of Common Stock not in
dispute and resolve such dispute in accordance with the Exchange Agreement.

 

(vi) Book-Entry. Upon conversion of any Preferred Shares in accordance with the
terms hereof, no Holder thereof shall be required to physically surrender the
certificate representing the Preferred Shares to the Company following
conversion thereof unless (A) the full or remaining number of Preferred Shares
represented by the certificate are being converted (in which event such
certificate(s) shall be delivered to the Company as contemplated by this Section
or (B) such Holder has provided the Company with prior written notice (which
notice may be included in a Conversion Notice) requesting reissuance of
Preferred Shares upon physical surrender of any Preferred Shares. Each Holder
and the Company shall maintain records showing the number of Preferred Shares so
converted by such Holder and the dates of such conversions or shall use such
other method, reasonably satisfactory to such Holder and the Company, so as not
to require physical surrender of the certificate representing the Preferred
Shares upon each such conversion. In the event of any dispute or discrepancy,
such records of such Holder establishing the number of Preferred Shares to which
the record holder is entitled shall be controlling and determinative in the
absence of manifest error. A Holder and any transferee or assignee, by
acceptance of a certificate, acknowledge and agree that, by reason of the
provisions of this paragraph, following conversion of any Preferred Shares, the
number of Preferred Shares represented by such certificate may be less than the
number of Preferred Shares stated on the face thereof. Each certificate for
Preferred Shares shall bear the following legend:

 

ANY TRANSFEREE OR ASSIGNEE OF THIS CERTIFICATE SHOULD CAREFULLY REVIEW THE TERMS
OF THE COMPANY’S CERTIFICATE OF DESIGNATIONS RELATING TO THE SHARES OF SERIES B
PREFERRED STOCK REPRESENTED BY THIS CERTIFICATE. THE NUMBER OF SHARES OF SERIES
B PREFERRED STOCK REPRESENTED BY THIS CERTIFICATE MAY BE LESS THAN THE NUMBER OF
SHARES OF SERIES B PREFERRED STOCK STATED ON THE FACE HEREOF.

 

 4 

 

 

(d) Taxes. The Company shall pay any and all documentary, stamp, transfer (but
only in respect of the registered holder thereof), issuance and other similar
taxes that may be payable with respect to the issuance and delivery of shares of
Common Stock upon the conversion of Preferred Shares.

 

(e) Limitation on Beneficial Ownership. Notwithstanding anything to the contrary
contained in this Certificate of Designations, the Preferred Shares held by a
Holder shall not be convertible by such Holder, and the Company shall not effect
any conversion of any Preferred Shares held by such Holder, to the extent (but
only to the extent) that such Holder or any of its affiliates would beneficially
own in excess of 4.99% (the “Maximum Percentage”) of the Common Stock. To the
extent the above limitation applies, the determination of whether the Preferred
Shares held by such Holder shall be convertible (vis-à-vis other convertible,
exercisable or exchangeable securities owned by such Holder or any of its
affiliates) and of which such securities shall be convertible, exercisable or
exchangeable (as among all such securities owned by such Holder and its
affiliates) shall, subject to such Maximum Percentage limitation, be determined
on the basis of the first submission to the Company for conversion, exercise or
exchange (as the case may be). No prior inability of a Holder to convert
Preferred Shares, or of the Company to issue shares of Common Stock to such
Holder, pursuant to this Section shall have any effect on the applicability of
the provisions of this Section with respect to any subsequent determination of
convertibility or issuance (as the case may be). For purposes of this Section,
beneficial ownership and all determinations and calculations (including, without
limitation, with respect to calculations of percentage ownership) shall be
determined in accordance with Section 13(d) of the 1934 Act and the rules and
regulations promulgated thereunder. The provisions of this Section shall be
implemented in a manner otherwise than in strict conformity with the terms of
this Section to correct this Section (or any portion hereof) which may be
defective or inconsistent with the intended Maximum Percentage beneficial
ownership limitation herein contained or to make changes or supplements
necessary or desirable to properly give effect to such Maximum Percentage
limitation. The limitations contained in this Section shall apply to a successor
holder of Preferred Shares. For any reason at any time, upon the written or oral
request of a Holder, the Company shall within one (1) Business Day confirm
orally and in writing to such Holder the number of shares of Common Stock then
outstanding, including by virtue of any prior conversion or exercise of
convertible or exercisable securities into Common Stock, including, without
limitation, pursuant to this Certificate of Designations or securities issued
pursuant to the other Transaction Documents. By written notice to the Company,
any Holder may increase or decrease the Maximum Percentage to any other
percentage not in excess of 9.99% specified in such notice; provided that (i)
any such increase will not be effective until the 61st day after such notice is
delivered to the Company, and (ii) any such increase or decrease will apply only
to such Holder sending such notice and not to any other Holder.

 

4. Adjustments.

 

(a) Adjustment of Conversion Price upon Subdivision or Combination of Common
Stock. Without limiting any provision of hereof, if the Company at any time on
or after the Initial Issuance Date subdivides (by any stock split, stock
dividend, recapitalization or otherwise) one or more classes of its outstanding
shares of Common Stock into a greater number of shares, the Conversion Price in
effect immediately prior to such subdivision will be proportionately reduced.
Without limiting any provision of hereof, if the Company at any time on or after
the Initial Issuance Date combines (by combination, reverse stock split or
otherwise) one or more classes of its outstanding shares of Common Stock into a
smaller number of shares, the Conversion Price in effect immediately prior to
such combination will be proportionately increased. Any adjustment pursuant to
this Section 4 shall become effective immediately after the effective date of
such subdivision or combination. If any event requiring an adjustment under this
Section 4 occurs during the period that a Conversion Price is calculated
hereunder, then the calculation of such Conversion Price shall be adjusted
appropriately to reflect such event.

 

 5 

 

 

(b) Subsequent Rights Offerings. In addition to any adjustments pursuant to
Section 4(a), if at any time the Company grants, issues or sells any Common
Stock Equivalents or rights to purchase stock, warrants, securities or other
property pro rata to the record holders of any class of shares of Common Stock
(the “Purchase Rights”), then the Holder of will be entitled to acquire, upon
the terms applicable to such Purchase Rights, the aggregate Purchase Rights
which the Holder could have acquired if the Holder had held the number of shares
of Common Stock acquirable upon complete conversion of such Holder’s Series B
Convertible Preferred Stock (without regard to any limitations on exercise
hereof, including without limitation, the Beneficial Ownership Limitation)
immediately before the date on which a record is taken for the grant, issuance
or sale of such Purchase Rights, or, if no such record is taken, the date as of
which the record holders of shares of Common Stock are to be determined for the
grant, issue or sale of such Purchase Rights (provided, however, to the extent
that the Holder’s right to participate in any such Purchase Right would result
in the Holder exceeding the Beneficial Ownership Limitation, then the Holder
shall not be entitled to participate in such Purchase Right to such extent (or
beneficial ownership of such shares of Common Stock as a result of such Purchase
Right to such extent) and such Purchase Right to such extent shall be held in
abeyance for the Holder until such time, if ever, as its right thereto would not
result in the Holder exceeding the Beneficial Ownership Limitation).

 

5. Authorized Shares.

 

(a) Reservation. The Company shall initially reserve out of its authorized and
unissued Common Stock a number of shares of Common Stock equal to 300% of the
Conversion Rate with respect to the Conversion Amount of each Preferred Share as
of the Initial Issuance Date (assuming for purposes hereof, that all the
Preferred Shares issuable pursuant to the Exchange Agreement have been issued,
such Preferred Shares are convertible at the Conversion Price and without taking
into account any limitations on the conversion of such Preferred Shares set
forth in herein). So long as any of the Preferred Shares are outstanding, the
Company shall take all action necessary to reserve and keep available out of its
authorized and unissued shares of Common Stock, solely for the purpose of
effecting the conversion of the Preferred Shares, as of any given date, 100% of
the number of shares of Common Stock as shall from time to time be necessary to
effect the conversion of all of the Preferred Shares issued or issuable pursuant
to the Exchange Agreement, assuming for purposes hereof, that all the Preferred
Shares issuable pursuant to the Exchange Agreement have been issued and without
taking into account any limitations on the issuance of securities set forth
herein), provided that at no time shall the number of shares of Common Stock so
available be less than the number of shares required to be reserved by the
previous sentence (without regard to any limitations on conversions contained in
this Certificate of Designations) (the “Required Amount”). The initial number of
shares of Common Stock reserved for conversions of the Preferred Shares and each
increase in the number of shares so reserved shall be allocated pro rata among
the Holders based on the number of Preferred Shares held by each Holder on the
Initial Issuance Date or increase in the number of reserved shares (as the case
may be) (the “Authorized Share Allocation”). In the event a Holder shall sell or
otherwise transfer any of such Holder’s Preferred Shares, each transferee shall
be allocated a pro rata portion of such Holder’s Authorized Share Allocation.
Any shares of Common Stock reserved and allocated to any Person which ceases to
hold any Preferred Shares shall be allocated to the remaining Holders of
Preferred Shares, pro rata based on the number of Preferred Shares then held by
such Holders.

 

 6 

 

 

(b) Insufficient Authorized Shares. If, notwithstanding Section 5(a) and not in
limitation thereof, at any time while any of the Preferred Shares remain
outstanding the Company does not have a sufficient number of authorized and
unissued shares of Common Stock to satisfy its obligation to have available for
issuance upon conversion of the Preferred Shares at least a number of shares of
Common Stock equal to the Required Amount (an “Authorized Share Failure”), then
the Company shall immediately take all reasonable action necessary to increase
the Company’s authorized shares of Common Stock to an amount sufficient to allow
the Company to reserve and have available the Required Amount for all of the
Preferred Shares then outstanding. Without limiting the generality of the
foregoing sentence, as soon as practicable after the date of the occurrence of
an Authorized Share Failure, but in no event later than sixty (60) days after
the occurrence of such Authorized Share Failure, the Company shall hold a
meeting of its stockholders for the approval of an increase in the number of
authorized shares of Common Stock. In connection with such meeting, the Company
shall provide each stockholder with a proxy statement and shall use its best
efforts to solicit its stockholders’ approval of such increase in authorized
shares of Common Stock and to cause its Board of Directors to recommend to the
stockholders of the Company that they approve such proposal. Nothing contained
in this Section shall limit any obligations of the Company under any provision
of the Exchange Agreement.

 

6. Voting Rights. Holders of Preferred Shares shall have no voting rights,
except as required by law (including without limitation, the FBCA) and as
expressly provided in this Certificate of Designations. To the extent that under
the FBCA holders of the Preferred Shares are entitled to vote on a matter with
holders of shares of Common Stock, voting together as one class, each Preferred
Share shall entitle the holder thereof to cast that number of votes per share as
is equal to the number of shares of Common Stock into which it is then
convertible (subject to the ownership limitations hereof) using the record date
for determining the stockholders of the Company eligible to vote on such matters
as the date as of which the Conversion Price is calculated. Holders of the
Preferred Shares shall be entitled to written notice of all stockholder meetings
or written consents (and copies of proxy materials and other information sent to
stockholders) with respect to which they would be entitled by vote, which notice
would be provided pursuant to the Company’s bylaws and the FBCA.

 

7. Liquidation, Dissolution, Winding-Up. In the event of a Liquidation Event,
the Holders shall be entitled to receive in cash out of the assets of the
Company, whether from capital or from earnings available for distribution to its
stockholders (the “Liquidation Funds”), before any amount shall be paid to the
holders of any of shares of Junior Stock, an amount per Preferred Share equal to
the amount per share such Holder would receive if such Holder converted such
Preferred Shares into Common Stock immediately prior to the date of such
payment, provided that if the Liquidation Funds are insufficient to pay the full
amount due to the Holders and holders of shares of Parity Stock, then each
Holder and each holder of Parity Stock shall receive a percentage of the
Liquidation Funds equal to the full amount of Liquidation Funds payable to such
Holder and such holder of Parity Stock as a liquidation preference, in
accordance with their respective certificate of designations (or equivalent), as
a percentage of the full amount of Liquidation Funds payable to all holders of
Preferred Shares and all holders of shares of Parity Stock. To the extent
necessary, the Company shall cause such actions to be taken by each of its
Subsidiaries so as to enable, to the maximum extent permitted by law, the
proceeds of a Liquidation Event to be distributed to the Holders in accordance
with this Section 7. All the preferential amounts to be paid to the Holders
under this Section 7 shall be paid or set apart for payment before the payment
or setting apart for payment of any amount for, or the distribution of any
Liquidation Funds of the Company to the holders of shares of Junior Stock in
connection with a Liquidation Event as to which this Section 7 applies.

 

8. Participation. The Holders shall, as holders of Preferred Shares, be entitled
to receive such dividends paid and distributions made to the holders of shares
of Common Stock to the same extent as if such Holders had converted each
Preferred Share held by each of them into shares of Common Stock (without regard
to any limitations on conversion herein or elsewhere) and had held such shares
of Common Stock on the record date for such dividends and distributions.
Payments under the preceding sentence shall be made concurrently with the
dividend or distribution to the holders of shares of Common Stock (provided,
however, to the extent that a Holder’s right to participate in any such dividend
or distribution would result in such Holder exceeding the Maximum Percentage,
then such Holder shall not be entitled to participate in such dividend or
distribution to such extent (or the beneficial ownership of any such shares of
Common Stock as a result of such dividend or distribution to such extent) and
such dividend or distribution to such extent shall be held in abeyance for the
benefit of such Holder until such time, if ever, as its right thereto would not
result in such Holder exceeding the Maximum Percentage).

 

 7 

 

 

9. Vote to Change the Terms of or Issue Preferred Shares. In addition to any
other rights provided by law, except where the vote or written consent of the
holders of a greater number of shares is required by law or by another provision
of the Certificate of Incorporation, without first obtaining the affirmative
vote at a meeting duly called for such purpose or the written consent without a
meeting of the Required Holders, voting together as a single class, the Company
shall not: (a) amend or repeal any provision of, or add any provision to, its
Certificate of Incorporation or bylaws, or file any certificate of designations
or certificate of amendment, if such action would adversely alter or change in
any respect the preferences, rights, privileges or powers, or restrictions
provided for the benefit, of the Preferred Shares, regardless of whether any
such action shall be by means of amendment to the Certificate of Incorporation
or by merger, consolidation or otherwise; or (b) without limiting any provisions
of Section 12, whether or not prohibited by the terms of the Preferred Shares,
circumvent a right of the Preferred Shares.

 

10. Lost or Stolen Certificates. Upon receipt by the Company of evidence
reasonably satisfactory to the Company of the loss, theft, destruction or
mutilation of any certificates representing Preferred Shares (as to which a
written certification and the indemnification contemplated below shall suffice
as such evidence), and, in the case of loss, theft or destruction, of an
indemnification undertaking by the applicable Holder to the Company in customary
and reasonable form and, in the case of mutilation, upon surrender and
cancellation of the certificate(s), the Company shall execute and deliver new
certificate(s) of like tenor and date.

 

11. Remedies, Characterizations, Other Obligations, Breaches and Injunctive
Relief. The remedies provided in this Certificate of Designations shall be
cumulative and in addition to all other remedies available under this
Certificate of Designations and any of the other Transaction Documents, at law
or in equity (including a decree of specific performance and/or other injunctive
relief), and no remedy contained herein shall be deemed a waiver of compliance
with the provisions giving rise to such remedy. Nothing herein shall limit any
Holder’s right to pursue actual and consequential damages for any failure by the
Company to comply with the terms of this Certificate of Designations. The
Company covenants to each Holder that there shall be no characterization
concerning this instrument other than as expressly provided herein. Amounts set
forth or provided for herein with respect to payments, conversion and the like
(and the computation thereof) shall be the amounts to be received by a Holder
and shall not, except as expressly provided herein, be subject to any other
obligation of the Company (or the performance thereof). The Company acknowledges
that a breach by it of its obligations hereunder will cause irreparable harm to
the Holders and that the remedy at law for any such breach may be inadequate.
The Company therefore agrees that, in the event of any such breach or threatened
breach, each Holder shall be entitled, in addition to all other available
remedies, to an injunction restraining any such breach or any such threatened
breach, without the necessity of showing economic loss and without any bond or
other security being required, to the extent permitted by applicable law. The
Company shall provide all information and documentation to a Holder that is
requested by such Holder to enable such Holder to confirm the Company’s
compliance with the terms and conditions of this Certificate of Designations.

 

 8 

 

 

12. Non-circumvention. The Company hereby covenants and agrees that the Company
will not, by amendment of its Certificate of Incorporation, bylaws or through
any reorganization, transfer of assets, consolidation, merger, scheme of
arrangement, dissolution, issue or sale of securities, or any other voluntary
action, avoid or seek to avoid the observance or performance of any of the terms
of this Certificate of Designations, and will at all times in good faith carry
out all the provisions of this Certificate of Designations and take all action
as may be required to protect the rights of the Holders. Without limiting the
generality of the foregoing or any other provision of this Certificate of
Designations, the Company (i) shall not increase the par value of any shares of
Common Stock receivable upon the conversion of any Preferred Shares above the
Conversion Price then in effect, (ii) shall take all such actions as may be
necessary or appropriate in order that the Company may validly and legally issue
fully paid and non-assessable shares of Common Stock upon the conversion of
Preferred Shares and (iii) shall, so long as any Preferred Shares are
outstanding, take all action necessary to reserve and keep available out of its
authorized and unissued shares of Common Stock, solely for the purpose of
effecting the conversion of the Preferred Shares, the maximum number of shares
of Common Stock as shall from time to time be necessary to effect the conversion
of the Preferred Shares then outstanding (without regard to any limitations on
conversion contained herein).

 

13. Failure or Indulgence Not Waiver. No failure or delay on the part of a
Holder in the exercise of any power, right or privilege hereunder shall operate
as a waiver thereof, nor shall any single or partial exercise of any such power,
right or privilege preclude other or further exercise thereof or of any other
right, power or privilege. No waiver shall be effective unless it is in writing
and signed by an authorized representative of the waiving party. This
Certificate of Designations shall be deemed to be jointly drafted by the Company
and all Holders and shall not be construed against any Person as the drafter
hereof.

 

14. Notices. All notices, demands, requests, consents, approvals, and other
communications required or permitted hereunder shall be in writing and, unless
otherwise specified herein, shall be (i) personally served, (ii) deposited in
the mail, registered or certified, return receipt requested, postage prepaid,
(iii) delivered by reputable air courier service with charges prepaid, or (iv)
transmitted by hand delivery, telegram, or facsimile, addressed as set forth
below or to such other address as such party shall have specified most recently
by written notice. Any notice or other communication required or permitted to be
given hereunder shall be deemed effective (a) upon hand delivery or delivery by
facsimile, with accurate confirmation generated by the transmitting facsimile
machine, at the address or number designated below (if delivered on a Trading
Day during normal business hours where such notice is to be received), or the
first Trading Day following such delivery (if delivered other than on a Trading
Day during normal business hours where such notice is to be received) or (b) on
the second Trading Day following the date of mailing by express courier service,
fully prepaid, addressed to such address, or upon actual receipt of such
mailing, whichever shall first occur. The addresses for such communications
shall be: (i) if to the Company, to: The Greater Cannabis Company, Inc., 15
Walker Ave, Suite 101, Baltimore, MD 21208, Attn: Aitan Zacharin, Chief
Executive Officer, email: aitan@gcanrx.com, with a copy by email only to (which
shall not constitute notice): Mark Radom, email: mark@gcanrx.com, and (ii) if to
the Holders, to: the addresses and fax numbers indicated on the signature pages
of the Exchange Agreement, with an additional copy by fax only to (which shall
not constitute notice): Grushko & Mittman, P.C., 515 Rockaway Avenue, Valley
Stream, New York 11581, Attn: Eliezer Drew, Esq., facsimile: (212) 697-3575.

 

15. Preferred Shares Register. The Company shall maintain at its principal
executive offices (or such other office or agency of the Company as it may
designate by notice to the Holders), a register for the Preferred Shares, in
which the Company shall record the name, address and facsimile number of the
Persons in whose name the Preferred Shares have been issued, as well as the name
and address of each transferee. The Company may treat the Person in whose name
any Preferred Shares is registered on the register as the owner and holder
thereof for all purposes, notwithstanding any notice to the contrary, but in all
events recognizing any properly made transfers.

 

 9 

 

 

16. Stockholder Matters; Amendment.

 

(a) Stockholder Matters. Any stockholder action, approval or consent required,
desired or otherwise sought by the Company pursuant to the FBCA, the Certificate
of Incorporation, this Certificate of Designations or otherwise with respect to
the issuance of Preferred Shares may be effected by written consent of the
Company’s stockholders or at a duly called meeting of the Company’s
stockholders, all in accordance with the applicable rules and regulations of the
FBCA. This provision is intended to comply with the applicable Sections of the
FBCA permitting stockholder action, approval and consent affected by written
consent in lieu of a meeting.

 

(b) Amendment. This Certificate of Designations or any provision hereof may be
amended by obtaining the affirmative vote at a meeting duly called for such
purpose, or written consent without a meeting in accordance with the FBCA, of
the Required Holders, voting separate as a single class, and with such other
stockholder approval, if any, as may then be required pursuant to the FBCA and
the Certificate of Incorporation.

 

17. Certain Defined Terms. For purposes of this Certificate of Designations, the
following terms shall have the following meanings:

 

(a) “1934 Act” means the Securities Exchange Act of 1934, as amended.

 

(b) “Bloomberg” means Bloomberg, L.P.

 

(c) “Business Day” means any day other than Saturday, Sunday or other day on
which commercial banks in The City of New York are authorized or required by law
to remain closed.

 

(d) “Closing Sale Price” means, for any security as of any date, the last
closing trade price, respectively, for such security on the Principal Market, as
reported by Bloomberg, or, if the Principal Market begins to operate on an
extended hours basis and does not designate the closing trade price (as the case
may be) then the last trade price of such security prior to 4:00:00 p.m., New
York time, as reported by Bloomberg, or, if the Principal Market is not the
principal securities exchange or trading market for such security, the last
trade price of such security on the principal securities exchange or trading
market where such security is listed or traded as reported by Bloomberg, or if
the foregoing do not apply, the last trade price of such security in the
over-the-counter market on the electronic bulletin board for such security as
reported by Bloomberg, or, if no last trade price is reported for such security
by Bloomberg, the average of the bid prices, or the ask prices, respectively, of
any market makers for such security as reported in the OTC Pink Market operated
by OTC Markets Group Inc. If the Closing Sale Price cannot be calculated for a
security on a particular date on any of the foregoing bases, the Closing Sale
Price of such security on such date shall be the fair market value as mutually
determined by the Company and the applicable Holder. If the Company and such
Holder are unable to agree upon the fair market value of such security, then
such dispute shall be resolved in accordance with the procedures in the Exchange
Agreement. All such determinations shall be appropriately adjusted for any stock
dividend, stock split, stock combination or other similar transaction during
such period.

 

(e) “Common Stock” means the Company’s shares of common stock, $0.001 par value
per share, and (ii) any capital stock into which such common stock shall have
been changed or any share capital resulting from a reclassification of such
common stock.

 

(f) “Conversion Amount” means, with respect to each Preferred Share, as of the
applicable date of determination, the Stated Value thereof.

 

(g) “Conversion Price” means, with respect to each Preferred Share, as of any
Conversion Date or other applicable date of determination shall be the lower of
(i) $0.075, subject to adjustment as provided herein, or (ii) the Market Price.

 

 10 

 

 

(h) “Convertible Securities” means any stock or other security (other than
Options) that is at any time and under any circumstances, directly or
indirectly, convertible into, exercisable or exchangeable for, or which
otherwise entitles the holder thereof to acquire, any shares of Common Stock.

 

(i) “Eligible Market” means The New York Stock Exchange, the NYSE MKT, the
Nasdaq Global Select Market, the Nasdaq Global Market or the Principal Market.

 

(j) “Fundamental Transaction” means that (i) the Company or any of its
Subsidiaries shall, directly or indirectly, in one or more related transactions,
(A) consolidate or merge with or into (whether or not the Company or any of its
Subsidiaries is the surviving corporation) any other Person, or (B) sell, lease,
license, assign, transfer, convey or otherwise dispose of all or substantially
all of its respective properties or assets to any other Person, or (C) allow any
other Person to make a purchase, tender or exchange offer that is accepted by
the holders of more than 50% of the outstanding shares of Voting Stock of the
Company (not including any shares of Voting Stock of the Company held by the
Person or Persons making or party to, or associated or affiliated with the
Persons making or party to, such purchase, tender or exchange offer), or (D)
consummate a stock or share purchase agreement or other business combination
(including, without limitation, a reorganization, recapitalization, spin-off or
scheme of arrangement) with any other Person whereby such other Person acquires
more than 50% of the outstanding shares of Voting Stock of the Company (not
including any shares of Voting Stock of the Company held by the other Person or
other Persons making or party to, or associated or affiliated with the other
Persons making or party to, such stock or share purchase agreement or other
business combination), or (E) reorganize, recapitalize or reclassify the Common
Stock, or (ii) any “person” or “group” (as these terms are used for purposes of
Sections 13(d) and 14(d) of the 1934 Act and the rules and regulations
promulgated thereunder) is or shall become the “beneficial owner” (as defined in
Rule 13d-3 under the 1934 Act), directly or indirectly, of 50% of the aggregate
ordinary voting power represented by issued and outstanding Voting Stock of the
Company.

 

(k) “Initial Issuance Date” means February 13, 2019.

 

(l) “Liquidation Event” means, whether in a single transaction or series of
transactions, the voluntary or involuntary liquidation, dissolution or winding
up of the Company or such Subsidiaries the assets of which constitute all or
substantially all of the assets of the business of the Company and its
Subsidiaries, taken as a whole.

 

(m) “Options” means any rights, warrants or options to subscribe for or purchase
shares of Common Stock or Convertible Securities.

 

(n) “Parent Entity” of a Person means an entity that, directly or indirectly,
controls the applicable Person and whose common stock or equivalent equity
security is quoted or listed on an Eligible Market, or, if there is more than
one such Person or Parent Entity, the Person or Parent Entity with the largest
public market capitalization as of the date of consummation of the Fundamental
Transaction.

 

(o) “Person” means an individual, a limited liability company, a partnership, a
joint venture, a corporation, a trust, an unincorporated organization, any other
entity or a government or any department or agency thereof.

 

(p) “Principal Market” means the OTC Bulletin Board, the OTCQB, or the OTCQX (or
any successor of the foregoing).

 

 11 

 

 

(q) “Exchange Agreement” means that certain Exchange Agreement, dated as of
February 13, 2019, by and among the Company and the investor signatory thereto
entered into with respect to the Preferred Shares.

 

(r) “Market Price” means the then lowest bid for the Company’s Common Stock on
the Company’s Principal Market as reported by Bloomberg up to the time a
Conversion Notice is submitted to the Company on the date on which the
Conversion Notice is submitted to the Company.

 

(r) “Required Holders” means the holders of at least 50.1% of the outstanding
Preferred Shares.

 

(s) “Securities” means, collectively, the Preferred Shares and the shares of
Common Stock issuable upon conversion of the Preferred Shares.

 

(t) “Stated Value” shall mean $0.075 per share, subject to adjustment for stock
splits, stock dividends, recapitalizations, reorganizations, reclassifications,
combinations, subdivisions or other similar events occurring after the Initial
Issuance Date with respect to the Preferred Shares.

 

(u) “Subsidiary” means any Person in which the Company, directly or indirectly,
(i) owns a majority of the outstanding capital stock or holds a majority of
equity or similar interest of such Person or (ii) controls or operates all or
any part of the business, operations or administration of such Person.

 

(v) “Successor Entity” means the Person (or, if so elected by the Required
Holders, the Parent Entity) formed by, resulting from or surviving any
Fundamental Transaction or the Person (or, if so elected by the Required
Holders, the Parent Entity) with which such Fundamental Transaction shall have
been entered into.

 

(w) “Trading Day” means any day on which the Common Stock is traded on the
Principal Market, or, if the Principal Market is not the principal trading
market for the Common Stock, then on the principal securities exchange or
securities market on which the Common Stock is then traded, provided that
“Trading Day” shall not include any day on which the Common Stock is scheduled
to trade on such exchange or market for less than 4.5 hours or any day that the
Common Stock is suspended from trading during the final hour of trading on such
exchange or market (or if such exchange or market does not designate in advance
the closing time of trading on such exchange or market, then during the hour
ending at 4:00:00 p.m., New York time) unless such day is otherwise designated
as a Trading Day in writing by the Required Holders.

 

(x) “Transaction Documents” means this Certificate of Designations, the Exchange
Agreement and each of the other agreements and instruments entered into or
delivered by the Company or any of the Holders in connection with the
transactions contemplated thereby, all as may be amended from time to time in
accordance with the terms hereof or thereof.

 

18. Disclosure. Upon receipt or delivery by the Company of any notice in
accordance with the terms of this Certificate of Designations, unless the
Company has in good faith determined that the matters relating to such notice do
not constitute material, non-public information relating to the Company or any
of its Subsidiaries, the Company shall not later than four (4) Trading Days
following any such receipt or delivery publicly disclose such material,
non-public information on a Current Report on Form 8-K or otherwise. In the
event that the Company believes that a notice contains material, non-public
information relating to the Company or any of its Subsidiaries, the Company so
shall indicate to each Holder contemporaneously with delivery of such notice,
and in the absence of any such indication, each Holder shall be allowed to
presume that all matters relating to such notice do not constitute material,
non-public information relating to the Company or its Subsidiaries.

 

[signature page follows]

 

 12 

 

 

IN WITNESS WHEREOF, the Company has caused this Certificate of Designations of
Series B Convertible Preferred Stock of The Greater Cannabis Company, Inc. to be
signed by its Chief Executive Officer on this 14th day of February 2019.

 

  THE GREATER CANNABIS COMPANY, INC.                  By:     Name:     Title:  

 

 13 

 

 

EXHIBIT I

 

THE GREATER CANNABIS COMPANY, INC.

CONVERSION NOTICE

 

Reference is made to the Certificate of Designations, Preferences and Rights of
the Series B Convertible Preferred Stock of The Greater Cannabis Company, Inc.
(the “Certificate of Designations”). In accordance with and pursuant to the
Certificate of Designations, the undersigned hereby elects to convert the number
of shares of Series B Convertible Preferred Stock, $0.001 par value per share
(the “Preferred Shares”), of The Greater Cannabis Company, Inc., a Florida
corporation (the “Company”), indicated below into shares of common stock, $0.001
value per share (the “Common Stock”), of the Company, as of the date specified
below.



 

  Date of Conversion:  

 

  Number of Preferred Shares to be converted:  

 

  Share certificate no(s). of Preferred Shares to be converted:  

 

  Tax ID Number (If applicable):  

 

  Conversion Price:  

 

  Number of shares of Common Stock to be issued:  

 

Please issue the shares of Common Stock into which the Preferred Shares are
being converted in the following name and to the following address:

 

Issue to:               Address:    

 

Telephone Number:           Facsimile Number:    

 

Holder:           By:     Title:           Dated:    

 

Account Number (if electronic book entry transfer):  



Transaction Code Number (if electronic book entry transfer):  

 

 14 

 

 

EXHIBIT II

 

ACKNOWLEDGMENT

 

The Company hereby acknowledges this Conversion Notice and hereby directs
__________ to issue the above-indicated number of shares of Common Stock in
accordance with the Irrevocable Transfer Agent Instructions dated February 14,
2019 from the Company and acknowledged and agreed to by _____________.

 

  THE GREATER CANNABIS COMPANY, INC.                  By:     Name:     Title:  

 

 

 15 

 

